Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-16-00802-CR

                                   Michael Scott QUINN,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR6620A
                       Honorable Lori I. Valenzuela, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED March 21, 2018.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice